        Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DAVID REDDICK,                                                           CIVIL DOCKET
        Plaintiff

    VERSUS                                                                   NO. 18-8568 c/w
                                                                                 19-13111

    MEDTRONIC, INC.,                                                         SECTION: “E” (1)
       Defendant


    Applies to: Both Cases

                                    ORDER AND REASONS

        Before the Court is Defendant Medtronic, Inc.’s (“Medtronic”) motion for

summary judgment on Plaintiff David Reddick’s breach of contract claim,1 and Reddick’s

cross-motion for summary judgment on the same.2

                                         BACKGROUND

        The factual background of this action is set forth in the Court’s Order and Reasons

dated April 14, 2020.3 The remaining claims are a Louisiana Products Liability Act claim

and a breach of contract claim. 4 Only the cross-motions for summary judgment on

Reddick’s breach of contract claim are addressed herein.




1 R. Doc. 146. Reddick opposes the motion. R. Doc. 156. Medtronic has filed a reply. R. Doc. 166. Reddick
has filed an amended Statement of Contested Material Facts. R. Doc. 172.
2 R. Doc. 150. Medtronic opposes the motion. R. Doc. 164. Reddick has filed a Statement of Uncontested

Material Facts (R. Doc. 169), a Supplemental and Amending Statement of Contested Material Facts (R. Doc.
170), and an amended Statement of Contested Material Facts (R. Doc. 171).
3 R. Doc. 98. In that Order and Reasons, the Court dismissed Plaintiff’s LUTPA claims and his breach of

contract claim based on Defendant’s alleged failure to “provide working functional sale products and
medical device products and the related product systems in the medical care and health monitoring
symptoms monitoring.” Id. at 22 (quoting R. Doc. 62 at ¶ 44).
4 Id. at 21.


                                                   1
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 2 of 8




       On April 24, 2020, the Court allowed the parties to conduct “written discovery with

respect to the issue of whether a service agreement existed between Plaintiff and

Defendant.”5 The discovery was to be completed by October 29, 2020 and any related

motions for summary judgment filed by November 18, 2020.6 Discovery was limited to

whether a services agreement existed between Reddick and Medtronic.

       Medtronic now seeks summary judgment that Reddick has no breach of contract

claim because there is no service or other agreement between Reddick and Medtronic.7

Reddick seeks summary judgment that Medtronic breached an agreement between

Medtronic and him by providing “bad service.”8

                                           STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”9 “An issue is material if its resolution could affect the outcome of the action.”10

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”11 All reasonable inferences are drawn in favor of the non-moving party.12

There is no genuine issue of material fact if, even viewing the evidence in the light most




5 R. Doc. 102.
6 Id.
7 R. Doc. 146-1 at 6-7.
8 R. Doc. 150-2 at 1.
9 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
10 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
11 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
12 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                  2
      Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 3 of 8




favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law.13

       “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material

fact.”14 To satisfy Rule 56’s burden of production, the moving party must do one of two

things: “the moving party may submit affirmative evidence that negates an essential

element of the nonmoving party’s claim” or “the moving party may demonstrate to the

Court that the nonmoving party’s evidence is insufficient to establish an essential element

of the nonmoving party’s claim.” 15 If the moving party fails to carry this burden, the

motion must be denied. If the moving party successfully carries this burden, the burden

of production then shifts to the non-moving party to direct the Court’s attention to

something in the pleadings or other evidence in the record setting forth specific facts

sufficient to establish that a genuine issue of material fact does indeed exist.16

       If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 17 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary



13 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell

Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
14 Celotex, 477 U.S. at 323.
15 Id. at 331.
16 Id. at 322–24.
17 Id. at 331–32 (Brennan, J., dissenting).


                                                3
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 4 of 8




judgment must be denied. 18 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 19 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’”20

                                       LAW AND ANALYSIS

I.      No written service agreement exists between Reddick and Medtronic.

        In his Second Amended Complaint, Reddick brings a claim for “breach of

contract/obligations” against Medtronic for allegedly providing “bad service to David

Reddick.” 21 Reddick alleges “[t]here was a contract between David Reddick, an oblige

[sic], and Medtronic, Inc. an obligor and its parties and affiliates who are obligors.”22 The

Court allowed discovery limited to whether a services agreement existed between Reddick

and Medtronic. After discovery, neither party has produced a written service agreement,

or any other written agreement, between Reddick and Medtronic.




18 See id. at 332.
19 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the
evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
20 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
21 R. Doc. 62 at ¶ 43.
22 Id. at ¶ 44.


                                                      4
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 5 of 8




        Medtronic has presented summary judgment evidence that the written service

agreement Reddick alleges was breached is not an agreement to which Reddick is a party.

Medtronic provides, under seal, a copy of a “Medtronic Carelink Network Services

Agreement” (the “services agreement”) between Medtronic and the Heart Clinic of

Louisiana.23 In his motion for summary judgment, Reddick provides, under seal, a copy

of the same agreement.24 Reddick’s claim for breach of a written services agreement is

based on this document.25

        Reddick, however, is not a party to the services agreement. The agreement is

between Medtronic and the Heart Clinic of Louisiana. Reddick has failed to produce a

written contract between Medtronic and him. 26 Because Reddick is not a party to the

services agreement, the only way he could bring a claim under the contract is as a third-

party beneficiary. Louisiana contract law requires a contract to manifest a clear intent to

benefit a third party to establish status as a third-party beneficiary.27 Paragraph 11.5 of

the services agreement expressly states, “no person or entity other than the parties,

including without limitation any Patient, is or shall be a third party beneficiary of this

Agreement or otherwise entitled to bring any action to enforce any provision of this




23 R. Doc. 147-3.
24 R. Doc. 150-9. Reddick also attaches, under seal, a highlighted version of the same agreement. R. Doc.
150-10.
25 R. Doc. 169-1 at 1 ("Medtronic has a written and verbal service agreement to provide services to patient,
customer and consumer, David Reddick and the name of one of the documents is the Medtronic Carelink
Network Services Agreement").
26 In Louisiana, a contract for the benefit of a third party is referred to as a stipulation pour autrui. La. Civ.
C. art. 1978. A stipulation pour autrui requires: “1) the stipulation for a third party is manifestly clear; 2)
there is certainty as to the benefit provided the third party; and 3) the benefit is not a mere incident of the
contract between the promisor and the promisee.” Zaveri v. Condor Petro. Corp., 27 F.Supp. 695, 703
(W.D. La. June 19, 2014) (citing Joseph v. Hosp. Dist. No. 2 of Parish of St. Mary, 939 So.2d 1206, 1212
(La. 2006)).
27 Joseph v. Hosp. Dist. No. 2 of Parish of St. Mary, 939 So.2d 1206, 1212 (La. 2006) (“absent such a clear
manifestation, a party claiming to be a third party beneficiary cannot meet his burden of proof.”).

                                                       5
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 6 of 8




Agreement against either of the parties.”28 Reddick is not a third-party beneficiary to this

agreement.

        It is undisputed that there was no written service agreement between Reddick and

Medtronic. Medtronic is entitled to summary judgment in its favor on this claim.

II.     No other written agreement exists between Reddick and Medtronic.

        Reddick29 and Medtronic30 also provide a copy of the Medtronic Carelink Network

Business Associate Agreement (the “associate agreement”), under seal.31

        The associate agreement was entered into by Medtronic and the Heart Clinic of

Louisiana. As with the services agreement, supra, Reddick is not a signatory to the

agreement and is not a third-party beneficiary. Reddick again has failed to show the

existence of a written associate agreement between him and Medtronic.32

        It is undisputed there was no written associate agreement between Medtronic and

Reddick. Medtronic is entitled to summary judgment in its favor on this claim.

III.    No oral agreement exists between Reddick and Medtronic.

        Reddick attaches screenshots of Medtronic’s website and argues he had “a verbal

contract with Medtronic for services with his monitoring and technical support for his




28 R. Doc. 150-9 at ¶ 11.5.
29 R. Doc. 151-5 at 7-11.
30 R. Doc. 147-3 at 7-11.
31 Reddick also provided, under seal, a copy of his unexecuted patient consent form with his name listed as

the patient. R. Doc. 151-6.
32 Reddick argues the services agreement must be read in conjunction with the Medtronic Carelink Network

Business Associate Agreement (the “associate agreement”) and his patient consent form. The patient
consent form was signed only by a physician at the West Jefferson Medical Center. R. Doc. 151-6. On the
line for the patient’s signature (presumably Reddick), there is a handwritten notation that states, “pt
sedated so Emergency 2 physician consent. [sic]” Id. Neither Reddick nor Medtronic are signatories to the
patient consent form. Further, the patient consent form discusses only consent to the use of anesthesia and
other laboratory services and does not provide a basis for Reddick’s breach of contract claim against
Medtronic. R. Doc. 164-1 at ¶ 6.

                                                    6
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 7 of 8




home monitor. The advertisements on the Medtronic website are promises and evidence

of a contract and constitute a contract.”33

        Medtronic argues the screenshots produced do not “contain a service contract

between Plaintiff and Medtronic or any reference to the same.” 34 Medtronic further

argues the information on its website is not an advertisement aimed at the general public

and contains no indicia of an agreement. Medtronic further argues the websites are

unauthenticated and undated.35 The screenshots, Medtronic argues, appear under a tab

for “healthcare professionals, not patients” 36 and are irrelevant to Reddick’s claims.

Although websites sometimes facilitate valid contracts between parties through

interactive online forms, Reddick has not provided evidence of any such online

interaction. Advertisements are not offers to contract, but instead invitations to bargain.37

Reddick’s viewing of Medtronic’s website did not form a contract between Medtronic and

him.

        In Louisiana, oral agreements are valid in some circumstances as long as they

contain all of the necessary elements of contracts.38 Oral agreements are by definition,

however, agreements in which the parties have orally manifested their intent to be bound


33 R. Doc. 150-2.
34 R. Doc. 146-1.
35 R. Doc. 166 at 7.
36 Id.
37 See Restatement (Second) of Contracts § 26 cmt. b (1979) (“Advertisements of goods by display, sign,

handbill, newspaper, radio or television are not ordinarily intended or understood as offers to sell. . . It is
of course possible to make an offer by an advertisement directed to the general public (see § 29), but there
must ordinarily be some language of commitment or some invitation to take action without further
communication.”).
38 Belgard v. Collins, 628 So.2d 1254, 1257 (La. App. 3 Cir. 1993). In Louisiana, a contract exists when the

following elements are present: (1) the parties have the legal capacity to contract; (2) there is mutual consent
established through an offer and acceptance; (3) there is a lawful cause behind the obligations; and (4) a
purpose or object that is lawful, possible, and determined or determinable. Id.; La. Civ. C. arts. 1918, 1927,
1966, and 1971. See Granger v. Christus Health Central La., 144 So.3d 736, 760-61 (La. 2013) (“Under
Louisiana law, the requirements for a valid contract are capacity, consent, a lawful cause, and a valid
object.”).

                                                       7
       Case 2:18-cv-08568-SM-JVM Document 174 Filed 03/01/21 Page 8 of 8




by the contract. Reddick does not allege in his Second Amended Complaint or present

summary judgment evidence of any oral communication between Medtronic or its

representatives and him in which the parties manifested their intent to be bound by a

contract through the Medtronic website.

        No oral agreement existed between Reddick and Medtronic. Medtronic is entitled

to summary judgment in its favor on this claim.

                                          CONCLUSION

        IT IS ORDERED that Medtronic’s motion for summary judgment is

GRANTED 39 and Reddick’s cross-motion for summary judgment is DENIED. 40

Medtronic is entitled to judgment in its favor that Reddick has no claim for breach of

contract.

        New Orleans, Louisiana, this 1st day of March, 2021.



                                             _________ __ ________ __________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




39R. Doc. 146.
40R. Doc. 150. Reddick’s Motion for Extension and Leave to File a Statement of Contested Material Facts is
DENIED. R. Doc. 173. The motion was untimely. Paragraph 1 of the statement lacked record citations.
Paragraphs 2, 3, and 4 are unnecessary as they reference the service agreement already in the record.
Paragraph 5 is immaterial.

                                                    8
